Citation Nr: 0327524	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-07 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a chronic left shoulder 
disorder.



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1942 to September 1945.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2000 rating decision by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied reopening a service connection claim for 
left shoulder dislocation.  The veteran's claim for service 
connection had been previously denied as not well grounded in 
a February 1999 decision.  

The Board notes, however, that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Among other things, 
this law eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  The VCAA also provided that under 
certain circumstances claims that had been denied as not well 
grounded and became final during the period from July 14, 
1999, to November 9, 2000, may be re-adjudicated as if the 
denial had not been made.  Based upon the circumstances in 
this case, the Board finds that as the February 1999 rating 
decision became final during this period the issue required 
de novo adjudicated under these provisions.  Thus, the issue 
was not a matter which required new and material evidence for 
reopening.

In correspondence dated in May 2001 the RO notified the 
appellant of the VCAA and how it applied to his claim for 
service connection.  Although the RO's August 2000 rating 
decision addressed the issue as requiring new and material 
evidence to reopen rather than under the VCAA review, the 
Board finds the veteran was not prejudiced by this action 
because the May 2001 letter discussed the claim on the merits 
and the claim was, in fact, adjudicated, de novo, on the 
merits in the March 2003 statement of the case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

In a recent decision the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  
Although the veteran was informed in the May 2001 RO 
correspondence that he had 60 days to submit additional 
information, he was further advised in that letter that 
evidence received within one year would be considered.  As, 
in fact, evidence submitted even beyond the one-year period 
was accepted and considered, the Board finds that the veteran 
was not prejudiced by any notice deficiency regarding time 
limitations in the May 2001 correspondence, and that any 
further notice that he had a year to submit additional 
evidence would belabor a moot point, needlessly delay the 
adjudication/appellate process, and serve no useful purpose .

The record also reflects that the veteran submitted a notice 
of disagreement with an August 1990 rating decision which 
denied service connection for a right ankle disorder and 
denied an increased rating for residuals of a shell fragment 
wound to the right forearm, muscle group VIII.  However, he 
did not perfect an appeal of that matter subsequent to a 
November 1990 statement of the case.  Although he submitted a 
VA Form 1-9 in May 1991 requesting a personal hearing before 
a local hearing officer, he did not express any intent to 
continue an appeal.  In correspondence dated in June 1991, 
the Philadelphia, Pennsylvania, RO addressed the veteran's 
hearing request and notified him that additional action was 
required if he wished to continue his appeal.  No subsequent 
correspondence from the veteran or his accredited 
representative was received as to this matter; and the Board 
finds the issue listed on the title page of this decision is 
the only matter remaining for appellate review.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  The revised VCAA duty 
to assist requires VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim, make reasonable efforts to obtain relevant records 
adequately identified and authorized by the claimant, notify 
the claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  In claims for disability 
compensation the VCAA requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  

In addition, in the case of a veteran who engaged in combat 
with the enemy in active service with a military, naval, or 
air organization of the United States during a period of war, 
the Secretary of the VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

Although combat veterans are entitled to relaxed evidentiary 
requirements, pertinent case law also provides that 
38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability.  
The veteran is still required to meet his evidentiary burden 
in a service connection claim, including whether there is 
current disability and whether there is a nexus of current 
disability to service, which both require competent (i.e., 
medical) evidence.  See Collette v. Brown, 82 F.3d 389, 392 
(1996).

The evidence demonstrates that the veteran was engaged in 
combat with the enemy during World War II and incurred an 
injury to the left upper extremity during active service.  
Credible evidence in the form of a photograph showing the 
veteran's left arm in a sling during active service has been 
submitted in support of the claim, as well as, a statement 
from the spouse of a fellow serviceman shown in the same 
photograph, in essence, attesting to the veteran's veracity.  
The Board notes, however, that a medical opinion as to the 
nature and extent of the injury in service and a nexus 
opinion relating a present left shoulder disability to that 
injury is required for an adequate determination.  Although 
the veteran claims he experienced numerous left shoulder 
dislocations during and after service, the disorder is not 
shown by the available service department medical records nor 
by post-service medical evaluation prior to a January 1954 VA 
report which noted a first dislocation in 1944 and a second 
dislocation in 1946.  In light of the complex medical issue 
involved in this case and the absence of contemporaneous 
treatment records of the in-service injury, the Board finds 
an additional VA medical opinion is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment he received for a 
chronic left shoulder disorder since 
December 2001.  The RO should obtain 
complete copies of the medical records 
(not already in the claims folder) from 
all identified sources.  

2.  The veteran should be scheduled for a 
VA examination by an orthopedic 
specialist for an opinion as to whether 
it is as likely as not that he now has a 
chronic left shoulder disorder as a 
result of an injury during active 
service.  To the extent possible, the 
examiner should address the relationship, 
if any, between the reported in-service 
left shoulder dislocation in 1944, the 
reported post-service dislocation in 
1946, and the dislocation documented by 
the January 1954 VA medical report.  The 
examiner should conduct any additional 
tests or studies necessary for an 
adequate opinion.  The claims folder must 
be available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinion given.
3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

